Citation Nr: 1402763	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-44 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral ankle condition.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left shoulder condition.

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for tinnitus.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from March 1996 until March 2000.  He had subsequent service with the Air Force National Guard of Wyoming, including a period of active service from September 2010 until October 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the RO. 

The Virtual VA and VBMS files have been reviewed.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record discloses that additional development is necessary.

In his November 2010 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran requested a videoconference hearing before a Veterans Law Judge.  The record reflects that the requested hearing has not yet been scheduled.  

Since the failure to afford the Veteran a hearing could constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3).

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to schedule the Veteran for a videoconference hearing at the RO at the earliest opportunity. Notification of the hearing must be mailed to the Veteran at his current address.  Any indicated development also should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

